United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3170
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

     Jorge Alberto Sainz Navarrete, also known as Horacio Sainz Navarrete

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                  ____________

                         Submitted: November 15, 2019
                             Filed: April 8, 2020
                                ____________

Before GRUENDER, KELLY, and ERICKSON, Circuit Judges.
                          ____________

KELLY, Circuit Judge.

       A jury found Jorge Sainz Navarrete guilty of conspiring to distribute
methamphetamine in violation of 21 U.S.C. §§ 841 and 846, money laundering in
violation of 18 U.S.C. § 1956(a)(1)(B)(i), and two counts of conspiring to launder
money in violation of 18 U.S.C. § 1956(h). The district court1 imposed a sentence of
life imprisonment for the methamphetamine conspiracy and concurrent sentences of
240 months of imprisonment for the money-laundering offenses. Navarrete appeals.

                                    I. Background

       During a seven-day jury trial, several witnesses testified that Navarrete directed
them to transport methamphetamine from Arizona to Nebraska, distribute it in the
Omaha area, and remit the proceeds to him. Maria Diaz testified that she was “the
one taking charge of everything” for Navarrete. She recruited drivers to transport
vehicles from Arizona to Omaha that contained methamphetamine in hidden
compartments, including in a cavity behind the wheel of a PT Cruiser. She stated that
the drivers went on at least six trips and that, on each trip, at least eight to 12 pounds
of methamphetamine were concealed within their vehicles. Maria Diaz then arranged
to have the methamphetamine removed from the vehicles and distributed in the
Omaha area. She testified that her friend Alvaro Dominguez and her cousin Adrian
Vega assisted with retrieving and distributing the methamphetamine.

       Three of the drivers that Maria Diaz recruited—Deyanira Castaneda, Francisco
Cano-Salgado, and Nathalie Martinez—testified at trial. They each stated that they
drove or towed vehicles from Phoenix to Omaha at Navarrete’s request. Castaneda
said that she was told they were transporting “hielo,” which she understood to mean
methamphetamine, and that she observed round, burrito-sized packages being
removed from behind the front wheel of a PT Cruiser after she helped transport it to
Omaha. Cano-Salgado testified that he similarly observed “wrapped foot-long sized
things” being removed from the PT Cruiser. Martinez testified that, after she helped
transport the PT Cruiser from Phoenix to Omaha, she saw Dominguez, Castaneda,


      1
       The Honorable Laurie Smith Camp, then Chief Judge, United States District
Court for the District of Nebraska.

                                           -2-
and another person enter a garage with tools and jack up the PT Cruiser. She saw
debris on the floor and believed that they removed something from the car.
On another occasion, Martinez observed Dominguez and others sawing into a white
car and removing items wrapped in plastic bags.

        Martinez testified that she later began selling methamphetamine for Navarrete.
She got the methamphetamine from Dominguez, but Navarrete set the price. Vega
also testified that he sold methamphetamine for Navarrete. He obtained it either from
Maria Diaz or by removing it himself from cavities in cars. Vega initially reported
to Maria Diaz or Dominguez, but he later reported directly to Navarrete.

      Adam Trevino testified that he purchased approximately 100 pounds of
methamphetamine from Navarrete and that Maria Diaz and Vega delivered it to him.
Trevino later began cooperating with the government and, in June and July 2016, he
made controlled purchases of methamphetamine from Vega. During one of these
transactions, Vega called Navarrete because Navarrete wanted to talk to Trevino.
The government also made controlled purchases of methamphetamine from Oscar
Mayorga, who stated that Navarrete was his supplier.

       Maria Diaz and Vega both testified that Navarrete directed them to deposit the
proceeds from their methamphetamine sales into specific bank accounts. Maria Diaz
stated that she recruited others to make the deposits for her, including Castaneda,
Cano-Salgado, and Sindy Renteria. Castaneda and Cano-Salgado confirmed that they
deposited cash into Wells Fargo bank accounts at Maria Diaz’s request.

       Maria Diaz and Vega documented these transactions by taking photos of the
receipts and by recording in notebooks the amounts that they received from their sales
and the amounts that were wired or deposited at Navarrete’s request. The government
later seized these notebooks and introduced them at trial. The government also found
Maria Diaz and Dominguez in possession of methamphetamine, cash, money-transfer

                                         -3-
receipts, and a phone containing contact information for Navarrete and other
associates. The government found a PT Cruiser with a hidden cavity behind the front
wheel in the garage of a house where Maria Diaz and Dominguez used to live.

       One of the Wells Fargo bank accounts that received methamphetamine
proceeds was an account that Navarrete had asked his girlfriend, Karla Diaz, to open
in her name. Karla Diaz testified that Navarrete asked her to open the account based
on the representation, later shown to be false, that he did not have identification.
Karla Diaz stated that she considered the money in the account to be Navarrete’s and
that she would not withdraw money from it without Navarrete’s permission.

       The government introduced bank records and photographs showing that Vega,
Cano-Salgado, and Renteria made cash deposits into Karla Diaz’s Wells Fargo
account. Text messages showed that Navarrete also told Trevino to make deposits
into that account. Shortly after these deposits were made in the Omaha area, Karla
Diaz withdrew roughly corresponding amounts from the account in Arizona. Karla
Diaz testified that Navarrete directed her to make these withdrawals and that she gave
him the money after she withdrew it. On June 2, 2016, Navarrete accompanied Karla
Diaz to withdraw $2,000 cash from the account in Arizona. Vega had deposited
$2,000 cash into the account in Omaha earlier that day.

       In March 2016, Navarrete purchased a Corvette from Juan Carlos Ruiz at a
used-car business in Omaha. Ruiz testified that he sold the car for a series of cash
payments totaling $8,000. The purchase agreement listed Karla Diaz as the buyer and
purported to contain her signature. However, Karla Diaz testified that she did not buy
the Corvette and that the signature was not hers. She said that Navarrete had told her
that he purchased the Corvette. Maria Diaz testified that, shortly after she first saw
the Corvette, Navarrete asked her to go to the used-car business to make the final
$4,000 payment and to pick up the car title. Maria Diaz used methamphetamine
proceeds to complete the transaction and later gave the title to Navarrete.

                                         -4-
       Navarrete was arrested in November 2016. Officers seized a phone from him
that contained photographs of bank-deposit receipts, the number for Karla Diaz’s
Wells Fargo account, wire-transfer communications, and the notebooks Maria Diaz
and Vega had used to record their transactions. Navarrete’s wallet also contained a
business card with Karla Diaz’s Wells Fargo account number on it and a business
card for Ruiz’s used-car business.

       Navarrete was charged with conspiring to distribute methamphetamine,
conspiring to launder money via Karla Diaz’s Wells Fargo account, conspiring to
launder money via the Corvette purchase, and money laundering via the June 2, 2016
bank transactions. The jury returned a verdict of guilty on all counts. Based in part
on a drug quantity equivalent to 101,221.76 kilograms of marijuana, a role
enhancement, and a criminal-livelihood enhancement, the district court imposed a
within-Guidelines sentence of life imprisonment for the methamphetamine conspiracy
and 240 months of imprisonment for the money-laundering offenses, with the
sentences to run concurrently. On appeal, Navarrete challenges the sufficiency of the
evidence for each of his convictions, the district court’s drug-quantity finding, and
the district court’s application of the role and criminal-livelihood enhancements.

                          II. Sufficiency of the Evidence

       Navarrete argues that, because the evidence was insufficient, the district court
erred by denying his motions for acquittal and for a new trial. We review the denial
of a motion for judgment of acquittal de novo. United States v. Clark, 668 F.3d 568,
573 (8th Cir. 2012). “We must affirm a jury verdict if, taking all facts in the light
most favorable to the verdict, a reasonable juror could have found the defendant
guilty of the charged conduct beyond a reasonable doubt.” Id. (citation omitted).
We review the denial of a motion for a new trial for an abuse of discretion. United
States v. Anwar, 880 F.3d 958, 969 (8th Cir. 2018). The district court “may grant a



                                         -5-
new trial only if the evidence weighs so heavily against the verdict that a miscarriage
of justice may have occurred.” Id. at 970 (cleaned up).

      To establish that a defendant conspired to distribute drugs in violation of
21 U.S.C. §§ 841 and 846, “the government must prove: (1) that there was a
conspiracy, i.e., an agreement to distribute the drugs; (2) that the defendant knew of
the conspiracy; and (3) that the defendant intentionally joined the conspiracy.”
United States v. Conway, 754 F.3d 580, 587 (8th Cir. 2014) (citation omitted).
To establish that a defendant laundered money by concealment in violation of
18 U.S.C. § 1956(a)(1)(B)(i), the government must prove that:

      (1) [the] defendant conducted, or attempted to conduct a financial
      transaction which in any way or degree affected interstate commerce or
      foreign commerce; (2) the financial transaction involved proceeds of
      illegal activity; (3) [the] defendant knew the property represented
      proceeds of some form of unlawful activity; and (4) [the] defendant
      conducted or attempted to conduct the financial transaction knowing the
      transaction was designed in whole or in part to conceal or disguise the
      nature, the location, the source, the ownership or the control of the
      proceeds of specified unlawful activity.

United States v. Slagg, 651 F.3d 832, 844 (8th Cir. 2011) (cleaned up). To prove that
a defendant conspired to launder money in violation of 18 U.S.C. § 1956(h), the
government must prove that “the defendant agreed with another person to violate the
substantive provisions of the money-laundering statute.” Id. (cleaned up).

       There was sufficient evidence for a reasonable juror to conclude that each
element of these offenses was satisfied. Several witnesses testified that they were
part of a conspiracy to distribute methamphetamine, that Navarrete supplied the
methamphetamine, and that he profited from their sales. Their testimony was
consistent with one another’s and corroborated by physical evidence. This provided
sufficient evidence for a reasonable juror to conclude, beyond a reasonable doubt, that

                                          -6-
Navarrete conspired to distribute methamphetamine. See Conway, 754 F.3d at
587–88 (“[E]vidence at trial that consists primarily of testimony from other members
of the conspiracy may suffice to establish defendant’s guilt. . . . [E]vidence is
sufficient to show a conspiracy where drugs are purchased for resale.”).

        There was also sufficient evidence for a reasonable juror to conclude, beyond
a reasonable doubt, that Navarrete conspired to and did use Karla Diaz’s Wells Fargo
account to launder money by concealment. Karla Diaz testified that Navarrete told
her to open the account in her name under false pretenses. Witness testimony,
photographs, and documentary evidence showed that several people deposited
methamphetamine proceeds into the account in Omaha at Navarrete’s direction and
that corresponding withdrawals were made from the account in Arizona. Karla Diaz
testified that she made these withdrawals at Navarrete’s request, and photographs
showed that Navarrete was present for at least one of the transactions. This evidence
was sufficient to support Navarrete’s convictions for conspiring to launder and
laundering money via the Wells Fargo account. See United States v. Bowman, 235
F.3d 1113, 11116 (8th Cir. 2000) (The “pattern and timing” of transactions can
support an inference of money laundering by concealment); United States v. Shoff,
151 F.3d 889, 892 (8th Cir. 1998) (“[A] common type of money laundering is the
transfer of unlawful proceeds into an account in another person’s name.”).

       A reasonable juror could have likewise concluded, beyond a reasonable doubt,
that Navarrete conspired to launder money via the Corvette transaction. There was
evidence that Navarrete had the car titled in Karla Diaz’s name without her
knowledge, that he paid for the car in a series of cash transactions, and that he
directed Maria Diaz to complete the sale with $4,000 in methamphetamine proceeds.
Under these circumstances, we cannot agree with Navarrete that “there was nothing
in the record to demonstrate that the Corvette transaction was anything other than a
car purchase.” See United States v. Pizano, 421 F.3d 707, 725–26 (8th Cir. 2005)
(discussing when a juror may infer that co-conspirators shared a “tacit understanding”

                                         -7-
to conceal the nature, location, source, ownership, or control of unlawful proceeds);
Shoff, 151 F.3d at 892 (“Still another common type of money laundering is . . . the
use of [unlawful] proceeds to buy assets in another person’s name.”).

                                 III. Drug Quantity

       Next, Navarrete challenges the district court’s drug-quantity finding. “The
government bears the burden of proving drug quantity by a preponderance of the
evidence.” United States v. Plancarte-Vazquez, 450 F.3d 848, 852 (8th Cir. 2006)
(citation omitted). When calculating drug quantity, “the sentencing court may
consider all transactions known or reasonably foreseeable to the defendant that were
made in furtherance of the conspiracy.” Id. We review for clear error and reverse
only when “the entire record definitely and firmly illustrates that the lower court made
a mistake.” United States v. Marshall, 411 F.3d 891, 894 (8th Cir. 2005).

        The Probation Office prepared a Presentence Investigation Report (PSR),
which found that an amount of 48 pounds of methamphetamine mixture was
reasonably foreseeable to Navarrete. The PSR based this finding on Maria Diaz’s
testimony that, on at least six occasions, Navarrete had arranged for the transportation
of at least eight to 12 pounds of methamphetamine. The PSR also noted that officers
had recovered 4,047.62 grams of methamphetamine mixture during their investiga-
tion, and that purity tests had revealed that this mixture contained 3,288.57 grams of
actual methamphetamine. In accordance with the United States Sentencing
Guidelines, which “provide a means for combining differing controlled substances
to obtain a single offense level,” USSG § 2D1.1, cmt. (n.8(B)) (2016),2 the PSR
converted these quantities of actual methamphetamine and methamphetamine mixture
to their marijuana equivalents. To avoid double counting, the PSR then subtracted
the amount of actual methamphetamine that had been recovered during the


      2
          The 2016 Guidelines Manual applies to Navarrete’s convictions.

                                          -8-
investigation from the amount of methamphetamine mixture that Maria Diaz had
testified Navarrete arranged to transport. This resulted in a combined total of
101,221.76 kilograms of marijuana equivalent. The district court adopted the PSR’s
drug-quantity calculation over Navarrete’s objection.

        Navarrete contends that it was clearly erroneous to find any drug quantity
beyond the amount of methamphetamine that was recovered and tested for purity
because the additional amount was “based on the mere assumption or guess of
cooperating defendants.” However, it is “well-established that the testimony of
co-conspirators may be sufficiently reliable evidence upon which the court may base
its drug quantity calculation for sentencing purposes.” Plancarte-Vazquez, 450 F.3d
at 852. And here, the district court’s estimate was well within the range supported
by the evidence. Maria Diaz’s testimony suggested that Navarrete may have
transported more than 72 pounds of methamphetamine to Nebraska, and Trevino
testified the he had obtained at least 100 pounds of methamphetamine from
Navarrete. On this record, we are not definitely and firmly convinced that the district
court’s drug-quantity finding was mistaken. See Marshall, 411 F.3d at 894.

                          IV. Sentencing Enhancements

       Finally, Navarrete challenges the district court’s application of role and
criminal-livelihood enhancements to his base offense level. “We review a district
court’s factual findings regarding whether a leadership enhancement is warranted for
clear error and its legal conclusions de novo.” United States v. Musa, 830 F.3d 786,
788 (8th Cir. 2016). The government bears the burden to prove a leadership
enhancement applies by a preponderance of the evidence. Id.

      The Guidelines permit a four-level increase in a defendant’s offense level “[i]f
the defendant was an organizer or leader of a criminal activity that involved five or
more participants or was otherwise extensive.” USSG § 3B.1.1(a). “A ‘participant’

                                         -9-
is a person who is criminally responsible for the commission of the offense, but need
not have been convicted.” Id. § 3B1.1 cmt. (n.1). Navarrete’s base offense level was
based on the methamphetamine conspiracy, see id. § 2S1.1(a)(1), but this enhance-
ment must be based on his money-laundering convictions and “not on the underlying
offense from which the laundered funds were derived,” see id. cmt. (n.2(C)).

       Navarrete argues that the district court erred because its application of this
enhancement rested on “speculation and conjecture” and because he had “nowhere
near five people allegedly under him.” We disagree. Several witnesses testified that
Navarrete directed them to deposit drug proceeds into the Wells Fargo bank
account—including Maria Diaz, Vega, Trevino, Cano-Salgado, and Castanada. The
government also produced testimony and documentary evidence that Renteria
deposited drug proceeds into the account and that Navarrete directed Karla Diaz to
withdraw the drug proceeds after they were deposited in the account. In light of this
evidence, the district court’s findings that Navarrete was a leader or organizer of the
money-laundering conspiracy and that there were five or more participants in the
conspiracy were not clearly erroneous. See Pizano, 421 F.3d at 733.

      The Guidelines provide for an additional two-level increase if “the defendant
receives an adjustment under §3B1.1” and “the defendant committed the offense as
part of a pattern of criminal conduct engaged in as a livelihood.” USSG
§ 2D1.1(b)(15)(E). “‘Pattern of criminal conduct’ means planned criminal acts
occurring over a substantial period of time.” Id. § 2D1.1, cmt. (n.20(C)); id. § 4B1.3,
cmt. (n.1). “‘Engaged in as a livelihood’ means that (A) the defendant derived
income from the pattern of criminal conduct that in any twelve-month period
exceeded 2,000 times the then existing hourly minimum wage under federal law; and
(B) the totality of circumstances shows that such criminal conduct was the defen-
dant’s primary occupation in that twelve-month period.” Id. § 4B1.3, cmt. (n.2).




                                         -10-
       Navarrete argues that the government failed to allege or prove that he derived
income in any twelve-month period that exceeded 2,000 times the then-existing
yearly minimum wage and that, even if he earned all of the income the government
alleged, some of that money “would not represent actual profit as there are product
and operational costs to be accounted for.” However, 2,000 times the yearly
minimum wage is not what is required. The enhancement applies if a defendant
derives income in any twelve-month period that exceeds “2,000 times the then
existing hourly minimum wage under federal law.” Id. (emphasis added). At the time
of Navarrete’s offense, the hourly minimum wage was $7.25. See 29 U.S.C. § 206(a).
Accordingly, the government needed to show that Navarrete derived more than
$14,500 in income from his drug activity to prove that the enhancement applied. See
United States v. Berry, 930 F.3d 997, 999 (8th Cir. 2019).

       Maria Diaz and Vega’s notebooks indicate that Navarrete’s methamphetamine
sold for $5,000 to $9,000 per pound. Trevino testified that he paid between $4,000
to $12,500 per pound. Selling 48 pounds of methamphetamine at $4,000 per pound
would have resulted in $192,000 in gross revenue over the course of the thirteen-
month conspiracy and approximately $177,000 over a twelve-month period. The
government further produced evidence that $46,125 went through the Wells Fargo
account in 2015 and that $77,780 went through the account in 2016. The district
court was not required to offset Navarrete’s income to account for operational costs,
see Berry, 930 F.3d at 999 (concluding that the term “income,” for purposes of this
enhancement, “refers to gross income, not net income”), and it did not clearly err by
finding that Navarrete derived more than $14,500 in income from his drug activity.

                                  V. Conclusion

      For all these reasons, we affirm.
                       ______________________________



                                        -11-